Citation Nr: 1224438	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  07-37 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of ionizing radiation exposure, to include lipoma of the upper back, benign cyst of the right leg and benign tumor of the spinal cord, to include scarring and nerve damage to left leg as a result of removal of spinal cord, or alternatively, as secondary to excessive sun exposure.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for rheumatoid arthritis, including as due to ionizing radiation exposure, or alternatively, as secondary to the service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for the residuals of ionizing radiation exposure, to include lipoma of the upper back, benign cyst of the right leg and benign tumor of the spinal cord, to include scarring and nerve damage to left leg as a result of removal of spinal cord, or alternatively, as secondary to excessive sun exposure.  

4.  Entitlement to service connection for rheumatoid arthritis, including as due to ionizing radiation exposure, or alternatively, as secondary to the service-connected PTSD.  


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to March 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which confirmed and continued the previous denials for service connection for the residuals of radiation exposure to include lipoma of the upper back, benign cysts of right leg and benign tumor of spinal cord, and for service connection for rheumatoid arthritis.  

The Veteran requested a hearing in March 2006, which was scheduled to take place in August 2007.  In a statement submitted in August 2010 the Veteran indicated that he was no longer seeking such a hearing.  The Veteran's hearing request is deemed withdrawn and the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.702(e).  

This case was the subject of a Board remand dated in December 2010.  

The as yet unopened matters of entitlement to service connection for lipoma of the upper back, benign cyst of the right leg and benign tumor of the spinal cord, to include scarring and nerve damage to left leg as a result of removal of spinal cord, and for rheumatoid arthritis, have been alternatively claimed and variously developed as due to ionizing radiation exposure, excessive sun exposure and PTSD, as reflected in statements dated in September 1992, December 1996, January 1999, April 2004, March 2005, September 2005, May 2006, September 2006 and August 2010.  As discussed below, these new theories of entitlement do not constitute new claims; thus the Board has characterized these issues to correctly reflect these alternative theories of entitlement.   See Ashford v. Brown, 10 Vet.App. 120, 123 (1997) (a new theory of etiology regarding the same underlying disorder does not result in a "new" claim for adjudication purposes).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issue of entitlement to service connection for a lung disorder, to include pulmonary fibrosis and chronic obstructive pulmonary disease, claimed as secondary to ionizing radiation exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for the residuals of ionizing radiation exposure, to include lipoma of the upper back, benign cyst of the right leg and benign tumor of the spinal cord, to include scarring and nerve damage to left leg as a result of removal of spinal cord, or alternatively,  as secondary to excessive sun exposure; and for rheumatoid arthritis, including as due to ionizing radiation exposure, or alternatively, as secondary to the service-connected PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  



FINDINGS OF FACT

1. The Veteran's request to reopen a claim of service connection for lipoma of upper back, benign cyst right leg and benign tumor of the spinal cord, to include scarring and nerve damage to left leg as a result of removal of spinal cord, as a result of exposure to ionizing radiation was denied by an unappealed rating decision in December 1999, of which the Veteran was advised in January 2000.  

2. The evidence received since the December 1999 rating decision relates to an unestablished fact necessary to substantiate the claim for lipoma of upper back, benign cyst right leg and benign tumor of the spinal cord, to include scarring and nerve damage to left leg as a result of removal of spinal cord, as a result of exposure to ionizing radiation and raises a reasonable possibility of substantiating the claim.  

3. The Veteran's original claim of service connection for rheumatoid arthritis as a result of exposure to ionizing radiation was denied by an unappealed rating decision in December 1999, of which the Veteran was advised in January 2000.  

4. The evidence received since the December 1999 rating decision relates to an unestablished fact necessary to substantiate the claim for rheumatoid arthritis as a result of exposure to ionizing radiation and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The unappealed December 1999 rating decision, which denied service connection for lipoma of upper back, benign cyst right leg and benign tumor of the spinal cord, to include scarring and nerve damage to left leg as a result of removal of spinal cord, as a result of exposure to ionizing radiation, is final. 38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.158, 3.160(d), 20.201, 20.302, 20.1103 (2011).  

2. New and material evidence has been received, and the claim for service connection for lipoma of upper back, benign cyst right leg and benign tumor of the spinal cord, to include scarring and nerve damage to left leg as a result of removal of spinal cord, as a result of exposure to ionizing radiation is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3. The unappealed December 1999 rating decision, which denied service connection for rheumatoid arthritis as a result of exposure to ionizing radiation, is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.158, 3.160(d), 20.201, 20.302, 20.1103 (2011).  

4. New and material evidence has been received, and the claim for service connection for rheumatoid arthritis as a result of exposure to ionizing radiation is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
 
In this decision the Board reopens the claims for service connection for the residuals of ionizing radiation exposure, to include lipoma of the upper back, benign cyst of the right leg and benign tumor of the spinal cord, to include scarring and nerve damage to left leg as a result of removal of spinal cord, or alternatively as secondary to excessive sun exposure; and for rheumatoid arthritis, including as due to ionizing radiation exposure, or alternatively, as secondary to the service-connected PTSD.  Under these circumstances, there is no prejudice to the Veteran in adjudicating the applications to reopen without further discussion of VA's duties to notify and assist.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence

The Veteran is seeking to reopen claims for service connection for the residuals of ionizing radiation exposure, to include lipoma of the upper back, benign cyst of the right leg and benign tumor of the spinal cord, to include scarring and nerve damage to left leg as a result of removal of spinal cord, or alternatively, as secondary to excessive sun exposure; and for rheumatoid arthritis, including as due to ionizing radiation exposure, or alternatively, as secondary to the service-connected PTSD.  The Board presently reopens these claims.  

Before proceeding with an analysis in this case, the Board must first determine which issues are ripe and currently in controversy before the Board as requests to reopen.  In an unappealed rating decision dated in November 2001, the RO denied a claim for service connection for squamous cell carcinoma of forehead secondary to excessive sun exposure,  on the basis that it was unlikely that the Veteran's questionable exposure to the sun, approximately 30 years ago, was related to the in situ squamous cell carcinoma of the forehead.  Also, in an unappealed rating decision dated in May 2008, the RO denied a claim for service connection for melanomas (face, head and neck) due to radiation exposure, on the basis that there is no medical or clinical evidence to show that the Veteran had any melanomas on his face, head and neck.  The November 2001 and May 2008 rating decisions are final but may be reopened upon receipt of new and material evidence.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).    

Determining what the "issue at hand" is for the purposes of reopening a finally denied claim depends on what evidence was before the adjudicator when the final decision was made, and the reasons that were given for the denial of the claim.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  The Board has determined that the matters of service connection for squamous cell carcinoma of forehead secondary to excessive sun exposure and of service connection for melanomas (face, head and neck) due to radiation exposure are not ripe for adjudication on the merits, as the Veteran has not specifically requested that these claims be reopened at this time.  

The Veteran initially filed his claim for service connection for the residuals of radiation exposure including a lipomatous area on the upper back, which was denied in an unappealed rating decision in December 1988.  The RO based this determination on a finding that the claimed condition was not related to exposure to radiation within the provisions of 38 C.F.R. § 3.311(b).  At the time of this denial, the pertinent evidence of record included a VA Form 21-4138, Statement in Support of Claim, dated in August 1988, from a private physician reflecting observations of a collection of lipomatous (fatty) tissue over what would be the 7th cervical and 1st thoracic vertebrae, along with service treatment records (STRs) that were negative for findings of or treatment for any skin or tumor disorders.  

He filed a claim for lipoma of the upper back, benign cyst right leg, and benign tumor of the spinal cord in February 1996, which was denied in an unappealed rating decision in December 1996.  The RO denied the claim on the basis that the disability did not qualify for service connection because VA had determined there was no likely relationship of this condition to the Veteran's actual level of radiation exposure in service.  At the time of this denial, the pertinent evidence of record included statements from the Veteran; private treatment records revealing treatment for lipoma to the back, photodermatitis on the neck and small intradormal cyst in the perineal area on the right side; VA treatment records showing treatment for sebaceous cyst of the head and cyst of the left hand; and the STRs that were negative for findings of or treatment for any skin disorder.  

In February 1999, the Veteran filed a claim for rheumatoid arthritis and for perineal cyst with chronic abscess as a result of exposure to ionizing radiation, and requested to reopen his claim for the residuals of radiation exposure, to include "tumor-posterior neck mass," "excision lipoma back," "tumor-cystic lesion right leg," and "tumor-spinal cord," which was denied in an unappealed rating decision in December 1999.  The RO denied the claims for service connection for rheumatoid arthritis on the basis that the medical evidence failed to show how this condition was related to the Veteran's active military service, and that this condition was not considered to be related to any type of exposure to ionizing radiation.  The RO denied the request to reopen the claim for service connection on the basis that the evidence submitted in connection with the current claim did not constitute new and material evidence because it essentially duplicated evidence which was previously considered and was merely cumulative or redundant.  At the time of this denial, the pertinent evidence of record included statements from the Veteran; the service personnel records (SPRs) confirming service as a military policeman on Johnston Island; the STRs that were negative for findings of or treatment for any skin disorder or rheumatoid arthritis; private treatment records indicating diagnosis of traumatic arthritis, rheumatoid arthritis, spinal cord tumor and soft tissue mass of the posterior neck, benign cyst, perineal cyst; and various internet articles with narrative findings concerning the effects of atomic-bomb radiation on the process of aging.  The December 1999 rating decision is final but may be reopened upon receipt of new and material evidence.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  

As noted, the claims for service connection for lipoma of the upper back, benign cyst of the right leg and benign tumor of the spinal cord, to include scarring and nerve damage to left leg as a result of removal of spinal cord, and for rheumatoid arthritis, have been alternatively claimed and variously developed as due to ionizing radiation exposure, excessive sun exposure and PTSD.  Throughout the record, the Veteran has related his skin and tumor disorders, and his rheumatoid arthritis to ionizing radiation exposure experienced in service.  However, in a VA Form 21-4138, Statement in Support of Claim, dated in October 1999, he also indicated that while stationed on "Johnson" Island for 12 months, he served as a Military Policeman and spent 10 hours a day, 7 days a week, in the sun with no sun protection.  Further, in statements received in April 2004 and August 2004, he claimed that his service-connected PTSD has caused rheumatoid arthritis flare-ups.  

In Roebuck v. Nicholson, 20 Vet. App. 307 (2007), the Court held that separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  Although there may be multiple theories or means of establishing entitlement to service connection, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See id; see also Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Therefore, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  See Velez v. Shinseki, 23 Vet. App. 199 (2009) citing Robinson, supra; Roebuck, supra; Bingham v. Principi, 18 Vet. App. 470 (2004).  

Evidence submitted since the December 1999 rating decision, includes numerous statements from the Veteran; a letter from the Defense Threat Reduction Agency; a magazine article; VA treatment records showing diagnosis of arthritis of the neck and spine; private treatment records reflecting diagnoses of compound nevus of the left cheek, actinic keratosis, acantholytic type solar keratosis, moderate-to-severe dermal solar elastosis and chronic inflammation, squamous cell carcinoma of the skin of the left forehead, and multiple sebaceous cysts on the back, for which he has undergone numerous extractions; and a VA examination report, dated in February 2001, which shows diagnoses of status-post excision in situ, squamous cell carcinoma, left forehead, no residual, status-post excision solar keratosis-acantholytic type, skin of scalp nonmalignant-resolved, and status post-excision of benign nevus left cheek, resolved, along with an opinion that it was not likely that questionable exposure to the sun, approximately 30 years ago, was related to the situ squamous cell carcinoma of the forehead.  

The Veteran most recently sought to reopen his claims in May 2005.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The definition of new and material evidence was revised in August 2001.  The change in the law, however, pertains only to claims filed on or after August 29, 2001.  Because the Veteran's request to reopen was initiated after August 2001, his case will be adjudicated by applying the law currently in effect.  

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Section 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 10.  Instead, it is intended to guide VA adjudicators in "determining whether submitted evidence meets the new and material requirements."  Id.  However, "[f]or reopening, 
38 U.S.C. § 5103A(a) does not require VA to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim."  Id.  at n.7.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the December 1999 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection.  The majority of this evidence is new, in that it was not previously of record.  

The Board finds the lay assertions presented by the Veteran, along with the magazine article submission, to generally provide more information concerning the circumstances surrounding the onset and etiology of his claimed disorders, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus are material in that they relate to previously unestablished facts that tend to substantiate the Veteran's claims.  

Since the most recent final denial, the Veteran has described an increasing number of recurrent skin disorders and tumors over the years that he has been told are pre-cancerous, and which he believes have no other possible etiology than that of being exposed to excessive sun and ionizing radiation while serving on Johnston Island.  

In a May 2006 statement, the Veteran also reported that "Dr. M.," Chief of Rheumatology at the Minneapolis, Minnesota VA Medical Center (VAMC) for the past 15 years, and head of a research laboratory at the Minneapolis VAMC  established in 2002 that exposure to radiation causes rheumatoid arthritis.  

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The Veteran is competent to describe observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Also, as in this case, the Board finds the Veteran competent to report that he has been told by a physician that he has precancerous tumors, and has been told by a physician that radiation exposure can cause rheumatoid arthritis.  

Further, he has submitted an article from Disabled American Veterans magazine entitled "DAV Assists Atomic Veteran," which involves a story of another veteran who claimed service connection for rheumatoid arthritis as secondary ionizing radiation exposure after participating in nuclear explosion tests in the waters of the Bikini atoll region.  According to the article, in that veteran's case the RO eventually granted service connection for his claim.  

Therefore, the newly submitted evidence pertains to elements of the claims that were previously found to be lacking.  Furthermore, as will be discussed below, the evidence triggers VA's duty to provide an examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For these reasons, the Board finds that the additional evidence received since the December 1999 rating decision warrants a reopening of the Veteran's claims of service connection for the residuals of ionizing radiation exposure, to include lipoma of the upper back, benign cyst of the right leg and benign tumor of the spinal cord, to include scarring and nerve damage to left leg as a result of removal of spinal cord, and for rheumatoid arthritis, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for the residuals of ionizing radiation exposure, to include lipoma of the upper back, benign cyst of the right leg and benign tumor of the spinal cord, to include scarring and nerve damage to left leg as a result of removal of spinal cord, and, to that extent only, the claim is granted.  

New and material evidence has been received to reopen a claim for entitlement to service connection for rheumatoid arthritis, and, to that extent only, the claim is granted.  


REMAND

To ensure compliance with due process requirements, the Board presently remands the Veteran's claims for further development.  The central inquiries before the Board are:  

1. Was the Veteran exposed to ionizing radiation while stationed on Johnston Island while serving in the U.S. Air Force in 1968?

2. What, if any, skin, spinal cord and related nerve pathology has the Veteran been diagnosed with during and since his service?

3.  Has any exposure to ionizing radiation caused the diagnosed rheumatoid arthritis, and/or any identified skin, spinal cord and related nerve pathology?

4. Has the service-connected PTSD secondarily caused or aggravated the diagnosed rheumatoid arthritis?

A remand is required to provide the Veteran with a corrective VA notification letter setting forth the requirements for filing a claim under a secondary theory of entitlement, to obtain radiation dose data from the appropriate office of the Department of Defense and to forward the claim to the Under Secretary for Benefits to produce a dose estimate report, to obtain outstanding VA treatment records, and to provide VA examination.  These actions must be accompanied by a review of the claims folder including the Virtual VA paperless claims processing system (Virtual VA).  

Radiation Exposure

The Veteran has long reported having exposure to radiation as a result of being stationed at Johnston Island in support of the Thor missile program, beginning in 1968 and 1969.  At one point, he claimed that one of the missiles he was guarding began to "leak," and also claimed that atmospheric missile testing released ionizing radiation.  The service personnel records confirm that the Veteran worked on the Security Police Squad on Johnston Island, that this was designated an "isolated area," and that he was qualified for service under the "Human Reliability Program," an evaluation for personnel who have access to nuclear weapons.  

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 67 (1997).  There are certain types of cancer that are presumptively service connected specific to "radiation-exposed Veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, radiogenic diseases may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran has not yet been diagnosed with a presumptive disease for purposes of 38 C.F.R. § 3.309(d), or a radiogenic disease for purposes of 38 C.F.R. § 3.311(b)(2).  However, pursuant to 38 C.F.R. § 3.311(b)(4), when a claim is based on a disease other than one listed in 38 C.F.R. § 3.311(b)(2), VA will nevertheless consider the claim under the provisions of 38 C.F.R. § 3.311 if the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  

In cases involving exposure to ionizing radiation, VA has additional specific duties regarding the assistance due to claimants.  Namely, 38 C.F.R. § 3.311 states that in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period of time, and it is contended that a disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311(a)(1) (2011).  VA's duty includes requesting any available records concerning the Veteran's exposure to radiation and forwarding all such records to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

In December 2005, the RO contacted the Defense Threat Reduction Agency (DTRA) to request verification that the Veteran participated in a radiation risk activity.  A response from the DTRA, received in June 2006, shows that the scope of the DTRA's Nuclear Test Personnel Review (NTPR) Program is limited to providing information regarding the activities and radiation exposure histories of individuals who participated in U.S. atmospheric nuclear tests (1945 to 1962) and the occupation of Hiroshima and Nagasaki, Japan, following World War II.  The DTRA noted that the RO inquiry indicated the Veteran claimed exposure to radiation while service in the U.S. Air Force from 1965 to 1969; therefore, the inquiry was returned to the RO.  

However, pursuant to 38 C.F.R. § 3.311(a)(2)(i), in claims based upon participation in atmospheric nuclear testing, dose data will in all cases be requested from the appropriate office of the Department of Defense.  

The Veteran has submitted a Disabled American Veterans article showing another veteran was service-connected for rheumatoid arthritis based on ionizing radiation exposure.  Further, as noted, the Veteran has reported that a competent medical professional "Dr. M." has authored an existing medical opinion which directly supports his claim for service connection for rheumatoid arthritis as due to ionizing radiation exposure.  It is well settled that in such circumstances, VA must undertake reasonable efforts to obtain such evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per curiam); Epps v. Brown, 9 Vet. App. 341 (1996).  Such a limited duty is present in the context of an attempt to reopen a previously denied claim.  Beausoleil v. Brown, 8 Vet.App. 459 (1996) (reports of claimants that evidence exists which is not of record is presumed credible, triggering VA's duty to assist in obtaining such evidence).  

To date, VA has not properly developed the Veteran's claim for service connection in accordance with 38 C.F.R. § 3.311, the regulatory provision pertaining to development for radiogenic diseases.  Under the circumstances, the Board finds that remand is necessary for the development specified in 38 C.F.R. § 3.311.  

Diagnosed Skin, Spinal Cord and Related Nerve Pathology

The VA and private treatment records on file show diagnosis of and treatment for lipoma to the back, photodermatitis on the neck, small intradormal cyst in the perineal area on the right side, sebaceous cyst of the head cyst of the left hand, spinal cord tumor, soft tissue mass of the posterior neck, benign cyst, perineal cyst, compound nevus of the left cheek, actinic keratosis, acantholytic type solar keratosis, moderate-to-severe dermal solar elastosis and chronic inflammation, squamous cell carcinoma of the skin of the left forehead, and multiple sebaceous cysts on the back, for which he has undergone numerous extractions.  

A VA examination report, dated in February 2001, which shows diagnoses of status-post excision in situ, squamous cell carcinoma, left forehead, no residual, status-post excision solar keratosis-acantholytic type, skin of scalp nonmalignant-resolved, and status post-excision of benign nevus left cheek, resolved.  

In a VA Form 21-4138, Statement in Support of Claim, received in March 2005, the Veteran asserted that he has had lipomas and actinic keratoses removed over numerous and various parts of his body, as well as over 7 tumors removed from the neck, back, knee, groin, and spinal cord.  He reported that his actinic keratoses have been identified as pre-cancerous.  In statements received in December 2007 and January 2008, he indicated that he had several skin lesions removed that were pre-cancerous and would likely have developed into full blown melanomas which he believed were related to his exposure to radiation.  However, the Veteran did not provide any medical evidence to support this assertion.  

It is unclear what, if any, current skin, spinal cord, or related nerve disorder, the Veteran has, and it is unclear what kind of skin, spinal cord, or related nerve disorder he had since his discharge from service.  For the sake of clarification, the Board finds that it is necessary to obtain a VA examination that addresses the nature of these disorders.  38 U.S.C.A. § 5103(d) (2011).  The Board is requesting that a qualified VA examiner identify any and all skin, spinal cord, and nerve pathology present in the Veteran.  

The Relationship between Ionizing Radiation Exposure and the Claimed Disabilities

As discussed, the Veteran has been diagnosed with and treated for a variety of skin disorders, a spinal cord tumor, and related nerve pathology, and has asserted that these disorders are related to ionizing radiation exposure in service.  Although he underwent a VA skin diseases examination in February 2001, and the examiner provided an opinion regarding the claimed sun exposure, the examiner failed to address the claimed exposure to ionizing radiation when rendering an opinion.  Even if not initially obligated to do so, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA's duty to assist attaches to the investigation of all possible in service causes of a disability.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  Therefore, the claim must be remanded for a new medical examination as the February 2001 VA skin diseases examination was inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is requesting that a qualified VA examiner express an opinion as to whether any identified skin, spinal cord, or related nerve pathology is related to the claimed radiation exposure.  

The Veteran has also indicated that his rheumatoid arthritis is related to in-service ionizing radiation exposure.  The private and VA treatment records show current diagnosis for rheumatoid arthritis.  However, the Veteran has not undergone VA examination to determine the etiology of the rheumatoid arthritis.  The Board is requesting that a qualified VA examiner express an opinion as to whether the diagnosed rheumatoid arthritis is related to the claimed radiation exposure.  

The Veteran must therefore be scheduled for VA examination and opinion to determine the etiology of his rheumatoid arthritis, and claimed skin, spinal cord and related nerve disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010) (receipt of new and material evidence triggers full VA duty to assist obligations including obtaining VA examination or medical opinion).  

Secondary Service Connection

In statements received in April 2004 and August 2004, the Veteran reported that his service-connected PTSD and related depression caused his rheumatoid arthritis to flair out of control.  The RO failed to supply the Veteran with adequate VCAA notice as to claims involving secondary theories of entitlement pursuant to 38 C.F.R. § 3.310, and should provide him with corrective notice on remand.  

Further, the RO failed to adjudicate the claim for service connection for rheumatoid arthritis on the basis of a secondary theory of entitlement.  To the extent that this theory of entitlement may be developed, this pertains to a previously unestablished link to military service.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (holding that a new theory of entitlement must be considered and adequately addressed before the Board may deny a claim).  

As noted, a medical opinion has not yet been obtained to address service connection for rheumatoid arthritis claimed as due to ionizing radiation exposure, or conversely, as secondary to PTSD.  The requested VA examination must also include an opinion to determine the etiology of the rheumatoid arthritis on the basis of a secondary theory of entitlement.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Outstanding VA Treatment Records

Complete VA treatment records dated from 2004 to the present, to include any records from the Minnesota VAMC, and in particular "Dr. M.," must be associated with the claims file.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

As part of its duty to assist, VA should also secure any additional, relevant private treatment records the Veteran adequately identifies.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must issue to the Veteran corrective VCAA notice, specifically as to the matter of service connection based on a secondary theory of entitlement.  The notice letter should fully comply with, and satisfy, the provisions of 38 C.F.R. § 3.310, as regards disabilities that are proximately due to, or aggravated by, service-connected disease or injury.  

2. The RO/AMC must develop the claims for service connection in accordance with the applicable provisions of 38 C.F.R. § 3.311, to include obtaining a dose estimate from the appropriate office of the Department of Defense and forwarding the claim to VA's Undersecretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311(c).  IN CLAIMS BASED UPON PARTICIPATION IN ATMPOSPHERIC NUCLEAR TESTING, DOSE DATA WILL IN ALL CASES BE REQUESTED FROM THE APPROPRIATE OFFICE OF THE DEPARTMENT OF DEFENSE, WHICH IN THIS CASE IS THE U.S. AIR FORCE.  

3. The RO/AMC must request the Veteran to identify all records of VA and non-VA health care providers who have treated his skin, spinal cord and related nerve disorders, and his rheumatoid arthritis.  

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies.  

(b) The records sought must further include all relevant VA records of skin, spinal cord and related nerve disorders, and rheumatoid arthritis treatment from 2004 to the present.  Specifically, an attempt must be made to contact "Dr. Mahowald," Chief of Rheumatology at the Minneapolis VAMC and obtain any outstanding records or medical opinions related to the Veteran's rheumatoid arthritis treatment.  

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.  

4. After securing any VA or private treatment records, RO/AMC must arrange for a VA examination with the appropriate clinician for the Veteran's claimed skin, spinal cord and related nerve disorders.  The purpose of this examination is to determine whether any current skin, spinal cord and related nerve disorders are related to exposure to ionizing radiation in service.  

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.  

(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed.  

(c) THE EXAMINER MUST BE SUPPLIED WITH A COPY OF ANY DOSE ESTIMATE REPORT PRODUCED.  

(d) The examiner must take a full history from the Veteran.  IF DEEMED APPROPRIATE BY THE EXAMINER, THE EXAMINER SHOULD STATE WHETHER THERE IS A CLINICAL BASIS OR BASES (I.E., NON-SUBJECTIVE REPORT) TO SUPPORT OR DOUBT THE VETERAN'S CONTENTIONS, WITH A FULLY REASONED EXPLANATION FOR ANY SUCH FINDING. 

(e) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.  

(f) If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.  

(g) The examiner must identify any skin, spinal cord and related nerve disorders, and related pathology.  

(h) The examiner must provide a medical opinion answering the following questions: 

(i) Are any diagnosed skin, spinal cord or related nerve disorders related to exposure to ionizing radiation in service? 

(ii) If not, did any diagnosed skin, spinal cord or related nerve disorders begin during active service or are any related to an incident of service? 

5. After securing any VA or private treatment records, RO/AMC must arrange for a VA examination with the appropriate clinician for the Veteran's rheumatoid arthritis.  The purpose of this examination is to determine whether any current rheumatoid arthritis is related to exposure to ionizing radiation in service, or is caused by or aggravated by a service-connected disability.  

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations.  All indicated tests and studies must be performed.  

(c) THE EXAMINER MUST BE SUPPLIED WITH A COPY OF ANY DOSE ESTIMATE REPORT PRODUCED.  

(d) The examiner must take a full history from the Veteran.  IF DEEMED APPROPRIATE BY THE EXAMINER, THE EXAMINER SHOULD STATE WHETHER THERE IS A CLINICAL BASIS OR BASES (I.E., NON-SUBJECTIVE REPORT) TO SUPPORT OR DOUBT THE VETERAN'S CONTENTIONS, WITH A FULLY REASONED EXPLANATION FOR ANY SUCH FINDING. 

(e) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.  

(f) If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.  

(g) The examiner must provide a medical opinion answering the following questions: 

(i) Is the diagnosed rheumatoid arthritis related to exposure to ionizing radiation in service?

(ii) Is the diagnosed rheumatoid arthritis related to (proximately due to, or the result of, or aggravated beyond the natural progress of the disease) any service-connected disability?

(iii) If not, did the diagnosed rheumatoid arthritis begin during active service or is it related to an incident of service? 

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

6. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the Veteran's service connection claims under all theories of entitlement presented in this remand.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond.  

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


